Citation Nr: 0713897	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
due to an undiagnosed illness.

2.  Entitlement to service connection for chronic joint pain, 
to include due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1986 to August 
1981, to include combat service during Operation Desert 
Storm.  

This case comes from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina.


FINDINGS OF FACT

1.  Fatigue was not clinically demonstrated in-service or 
postservice by objective indications of chronic disability or 
by objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

2.  Joint pain was not clinically demonstrated in-service or 
postservice by objective indications of chronic disability or 
by objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.


CONCLUSIONS OF LAW

1.  The veteran's complaints of fatigue are not 
manifestations of an undiagnosed illness; and they were not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2006).

2.  The veteran's complaints of joint pain are not 
manifestations of an undiagnosed illness; nor were they 
incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.317.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete. Second, under 38 
U.S.C.A. § 5103 (a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability, the degree of disability, and the 
effective date of any disability benefits. The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations. 38 
U.S.C.A. § 5103A (West 2002).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Thereafter, 
the claims were readjudicated in the May 2004 supplemental 
statement of the case (SSOC).  The failure to provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal is 
harmless because the claims are denied and any questions as 
to these points are moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, however, any failure to abide by that statute was 
harmless because taken as a whole VA's communications with 
the appellant satisfy the purpose behind the notice 
requirement.  The appellant has been afforded a VA 
examination as well as a meaningful opportunity to 
participate effectively in the processing of his claims 
before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims for Service Connection

The veteran contends that, as a result of his service in the 
Persian Gulf, he has disorders manifested by fatigue and 
joint pain.  It is requested that the veteran be afforded the 
benefit of the doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under section 1117 of Title 38, United States Code, VA may 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

VA implementing regulation 38 C.F.R. § 3.317 (2006) provides 
that, for a disability to be presumed to have been incurred 
in service, the disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others. Id.  At the same time, 
the Board cannot make its own medical determinations and it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

The Evidence

The service medical records reveal that in November 1988, the 
appellant reported feeling sleepy all the time.  Physical 
examination resulted in a diagnosis of a viral syndrome.
 
In March 1990, the appellant reported complaints of back pain 
over the prior three weeks since playing a basketball game.  
Physical examination resulted in a diagnosis of mechanical 
low back pain.
 
At his July 1991 separation examination the veteran reported 
a history of a joint deformity which he defined as a history 
of twisting his ankles.  Physical examination revealed no 
pertinent findings or diagnoses.
 
The appellant was seen for a VA examination in November 
2003.  He reported a vague onset of feeling tired after 
working for six hours or more.  These symptoms reportedly 
began in 1994.  The veteran denied a history of low grade 
fever.  He described aches and pains mainly involving the 
shoulder girdle, knee, and thighs.  He also reported feeling 
fatigued for 24 hours or longer if he cut the grass or worked 
around the house.  He denied a history of migratory pain.  
The examiner opined that there was no evidence of fatigue in 
service.  The examiner found that the veteran did not meet 
the criteria for chronic fatigue syndrome
 
A November 2003 VA joint examination noted a history of 
almost constant shoulder soreness and aching that was 
reportedly aggravated by lifting  or carrying stock.  The 
veteran reported working 40 hours per week, and he denied 
losing any work time due to these symptoms.  Physical 
examination resulted in a diagnosis of a shoulder strain with 
residuals, and a retropatellar pain syndrome with residuals.  
The examiner did not link either disorder to service.
 
Analysis

The evidence of record shows that neither inservice nor post 
service medical records document clinical manifestations of 
either chronic fatigue or chronic joint pain.  The November 
2003 VA examination did not conclude that any of the 
veteran's complaints were due to an undiagnosed illness, and 
no competent evidence to the contrary has been offered.  
Indeed, no competent evidence has ever been submitted to show 
that either chronic fatigue or chronic joint pain have ever 
been clinically demonstrated by objective indications of 
chronic disability or by objective evidence perceptible to an 
examining physician, or by other, non-medical indicators that 
are capable of independent verification.  Finally, with 
respect to his complaint of joint pain, while the record 
shows that the veteran has been diagnosed postservice with 
residuals of a shoulder strain and a retropatellar pain 
syndrome, no physician has ever linked either disorder to 
service.  

In light of the foregoing, it is evident that neither chronic 
fatigue nor chronic joint pain were manifested in-service, 
and neither disorder is shown to be related to an undiagnosed 
illness.  As such, service connection must be denied.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to VA.  Lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  Lay statements as to the origins of a current 
disability, however, are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for fatigue, to include due 
to an undiagnosed illness is denied.

Entitlement to service connection for chronic joint pain, to 
include due to an undiagnosed illness is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


